Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 2, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00040-CV



      IN RE THOMAS GALVAN D/B/A TOM’S TRUCKING, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-13222

                        MEMORANDUM OPINION

      On January 19, 2021, relator Thomas Galvan d/b/a Tom’s Trucking filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Donna Roth, visiting judge of the 234th District Court of Harris County,
to (1) vacate her November 5, 2020 temporary injunction; (2) enter an order
declaring the March 21, 2020 temporary injunction void; (3) vacate her November
9, 2020 order denying relator’s motion to reconsider the October 5, 2020 order
denying relator’s motion to dissolve the writ of attachment, writ of sequestration,
and writ of garnishment and enter an order granting the same and dissolving the
writs.

         Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.




                                        2